Citation Nr: 9902838	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-29 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
chronic synovitis of the right knee. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to March 
1957.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which continued a noncompensable evaluation 
for synovitis of the right knee. 

This case was previously remanded by the Board in July 1997 
and has since been returned for final appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The veterans right knee disability is manifested by 
subjective complaints of pain with objective evidence of 
slight limitation of extension, mild crepitus and mild 
grinding of the patella over the femur resulting in slight 
knee impairment.


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for 
chronic synovitis of the right knee have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5003, 5020, 
5257 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for an increased (compensable) evaluation for the 
service-connected chronic synovitis of the right knee 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (a claim of entitlement to an increased evaluation for 
a service-connected disability generally is a well grounded 
claim).  The Board is satisfied that all relevant evidence 
has been obtained with respect to these claims and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by statute.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veterans service-connected 
disabilities adversely affect his ability to function under 
the ordinary conditions of daily life, and the assigned 
ratings are based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

The RO has granted service connection for chronic synovitis 
of the right knee and has assigned a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5020.  Pursuant to the Rating Schedule, synovitis is to be 
evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5020. Degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  In the absence of limitation of motion, 
a 10 percent rating is assigned when there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned when there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbation.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The Rating Schedule also provides that slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation and moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5286, a 30 percent 
evaluation is warranted for ankylosis of the knee in a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees.  

Flexion of the leg limited to 45 degrees warrants a 10 
percent rating and flexion limited to 30 degrees warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Extension limited to 10 degrees warrants a 10 percent 
evaluation and extension limited to 15 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion for VA compensation purposes is 
flexion to 140 degrees, extension to 0 degrees. 38 C.F.R. § 
4.71, Plate II (1997).

The Board must also consider 38 C.F.R. §§ 4.40, 4.45 when 
rating disabilities of the musculoskeletal system, and must 
consider functional loss, decreased movement, increased 
movement, weakened movement, excess fatigability, 
incoordination, and painful movement where applicable, as 
evidence of functional impairment. Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997), DeLuca v. Brown, 8 Vet. App. 202 
(1995).


II.  Factual Background

Evidence of record includes a July 1994 hearing testimony 
transcript and VA medical records, dating from 1990 to 1998.  
In a July 1994 hearing at the Wichita, Kansas RO, the veteran 
testified that symptoms associated with his right knee had 
increased in severity beyond the current noncompensable 
evaluation as a result of sharp pain , stiffness and giving 
way of the knee.  He related that changes in the weather 
affected the pain in the right knee.  

During an August 1994 VA Muscles examination, the veteran 
indicated that his legs ached, primarily in the joints, and 
the examiner indicated that it was probably a result of 
nervous insufficiency in the right leg.  The veteran 
complained of having pain in cold weather which caused his 
legs to hurt, more on the right than on the left.  The 
veteran was found to have had well-developed leg muscles in 
his calves and thighs with no evidence of any atrophy.  He 
had good equal leg strength with push-pull testing.  The 
examiner indicated that the veteran had venous insufficiency, 
primarily of the right leg with no history of an injury. 

An August 1994 VA Orthopedic examination reflects that the 
veteran complained that he had pain from his right knee down 
into the calf region.  He reported that the pain was more 
severe when it was damp outside and was mostly contained in 
the metacarpointerphalangeal joints.  The examiner noted that 
in 1989, the veteran underwent an arteriogram which revealed 
that he had blockage in the large vein in his right leg.  The 
veteran complained that his symptoms had increased and that 
he had been told that the blockage in the large vein in his 
right leg was the cause of his pain in his right leg and 
foot.  The veteran related that he took Naprosyn for his pain 
and that if he did not take it for two days, his joints would 
swell and his knees, ankles and toes would become quite sore.  
On examination of the joints and right knee, they were cool 
and non-tender to touch, and they did not appear to be red or 
erythematous in color.  Although the examiner indicated that 
the veteran had full range of motion of the right knee 
without any complaints.  The veteran had flexion to 125 
degrees, demonstrated on a full squat and the patient can 
stand with his knees erect at 0.  X-rays of the knees, were 
unremarkable with respect to the right knee.  The veteran was 
diagnosed as having a history of injury, followed by 
synovitis of the right knee, which had been treated with an 
injection of steroids.  

During an August 1996 VA Orthopedic examination, the veteran 
indicated that his right knee was functioning fairly well.  
On examination, the veteran obviously walked with right 
spastic hemiplegia with a cane.  He had good control of his 
knee, but had poor control of his foot.  Muscle strength of 
his quadriceps and hamstrings was rated 5- to 5+ on the right 
when compared to 5+ on the left.  There was no evidence of 
any effusion, deformity, or medial or lateral instability of 
the knee joint, which was noted to have been stable.  An 
Apleys and McMurrays tests were both negative.  The veteran 
had mild crepitus on flexion and extension of the knee and 
very mild grinding of the patella over the femur.  There was 
mild atrophy of the quadriceps and hamstrings of the right 
thigh and mild atrophy and muscle wasting of the calf muscle, 
as compared to the left side, which the examiner attributed 
to the veterans stroke.  X-rays of the knees were compared 
to previous X-rays, performed in 1994, and there was no 
evidence of any degenerative changes, and lateral 
compartments and patellofemoral joint were noted to have been 
intact.  The alignment of the knee revealed physiological 
valgus alignment on anterior-posterior view.  

The examiners diagnosis in August 1996 was that, this a 
57-year-old male with knee problem in the service, treated 
with several aspirations and injections.   He has done very 
well since until he had a stroke about five months ago.  The 
stroke, unfortunately, involved the right side of the body.  
Since then, he has been using a cane and has instability of 
the right foot.  He presents minimal evidence of minor 
arthritic symptoms with crepitus and very mild discomfort.  
Most likely the relation of the knee problem related to the 
service is very minimal.  Most of his problems are related to 
his stroke and medical condition.  

A November 1997 Orthopedic examination report reflects that 
the examiner reviewed the veterans claims file and that his 
history was essentially unchanged since he was last examined 
in August 1996.   It was noted that the veteran was not 
taking any medication for his knee and that he had not sought 
any medical attention for his right knee until he was 
examined by VA in August 1996.  The veteran complained of 
spasm in his right lower extremities, quadriceps and at the 
level of the ankle, which are not related to his knee problem 
and are related to his stroke problem.  Besides the spasms, 
he does not have any other complaint at the level of the 
knee.  The veteran had not received any treatment of the 
right knee, and the examiner indicated that there was no 
period of flare up or any joint disease.  The veteran further 
related that his spasms would occur primarily at night.  It 
was noted that the veteran wore an airflow not a brace.  He 
had not had any surgery on his right knee.  The examiner 
indicated that there was no evidence of any dislocation or 
recurrent subluxation, inflammation or arthritis of the right 
knee.  On examination of the right knee, the veteran had 
flexion to 140 degrees, and almost full extension ( maybe 
lacking five degrees of full extension when compared to the 
left knee).  There was no evidence of any pain on motion.  
The examiner indicated that the veterans range of motion was 
not restricted as a result of pain, but as a result of 
spasticity of the muscle related to the stroke.  There was 
also no objective evidence of any painful motion, edema, 
effusion, instability, weakness, tenderness, redness, 
abnormal motion or medial or lateral instability.  The 
veteran walked with a spastic hemiplegia and had a very stiff 
gait on the right lower extremity.  The veteran circumducted 
the right lower extremity and wore a fixed airflow. There was 
no evidence of any inflammatory arthritis or effusion of the 
joint.  The veteran did not wear a prosthesis or a brace 
around the knee.  

On examination of the right knee in November 1997, the 
veteran had flexion of the right knee to 140 degrees, and 
lacked about five degrees of extension. His knee was stable, 
both medially and laterally.  There was no sign of any 
instability as far as pivot ship and a McMurray, Apley and 
Lachmans tests were all negative.  X-rays of the right knee 
were compared to previous X-rays, performed in 1994 and 1996, 
respectively, and revealed no decreased joint space, cystic 
lesions, spurring sclerosis of the subchondral bone and 
fairly good alignment.  The examiners diagnosis was, We 
are dealing with a 58-year-old with a significant heart 
condition after triple bypass after a stroke involving a 
right spastic hemiplegia.  He has not received any treatment 
since 1970 for an injury sustained on his right knee.  He 
walks pretty well for having a spastic hemiplegia.  He is on 
no medications for his knee.  He has a normal X-ray.  I do 
not believe that there is a problem intrinsic to the knee.  I 
believe that the problem is essentially related to a 
stroke. 

III.  Analysis

Upon consideration of all the evidence of record, the Board 
finds that the overall right knee disability picture more 
nearly approximates the criteria for a 10 percent disability 
evaluation pursuant to Diagnostic Code 5257.  In reaching 
such conclusion, the Board observes that on recent VA 
orthopedic examinations, conducted in August 1996 and 
November 1997, the veteran complained of constant right knee 
pain, walked with a very stiff gait on the right lower 
extremity, had mild crepitus on flexion and extension of the 
right knee, a mild grinding of the patella over the femur and 
slight limitation of extension of the right knee (-5 
degrees).  In light of the veterans consistent complaints of 
chronic pain and resulting clinical findings noted above, the 
Board finds that the veterans right knee disability picture 
more closely approximates the criteria for slight knee 
impairment pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  For the aforementioned reasons, the Board concludes 
that an increased evaluation of 10 percent is warranted, and 
that a rating in excess of 10 percent would not be proper 
since the evidence does not show moderate knee impairment or 
limitation of motion pursuant to Diagnostic Codes 5257, 5260 
and 5261.  In this regard, the VA examiner in November 1997 
concluded that the veterans right leg problems were 
primarily a result of an unrelated stroke.  In conclusion, 
the Board finds that the veterans overall right knee 
disability more nearly approximates a 10 percent disability 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257; Deluca v. Brown, supra. 

In reaching its decision on this issue, the Board has 
considered the complete history of the disability in question 
as well as current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.16 (1998).  The nature of the 
original injury has been reviewed, and the functional 
impairment which can be attributed to pain or weakness has 
been taken into account.  There has been no evidence 
presented to show that the right knee disability has resulted 
in an exceptional or unusual disability picture.  He has not 
had to undergo frequent or prolonged hospitalization which 
might otherwise warrant consideration of an extra- schedular 
rating.  38 C.F.R. § 3.321 (1998).

The benefit of doubt has been resolved in the veterans favor 
to the extent indicated above.  38 U.S.C.A. § 5107. 


ORDER

A 10 percent evaluation for a chronic synovitis of the right 
knee is granted, subject to controlling regulations governing 
the payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
